IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Richard Eikey                  :
                                       :
               v.                      : No. 1452 C.D. 2019
                                       : Submitted: August 7, 2020
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Driver Licensing,            :
                                       :
                         Appellant     :



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                    FILED: April 13, 2021



            The Department of Transportation, Bureau of Driver Licensing
(Department), appeals the order of the Allegheny County Court of Common Pleas
(trial court) sustaining the appeal of William Richard Eikey (Eikey) from the
Department’s two-year suspension of his operating privilege pursuant to former
Section 1532(c) of the Vehicle Code, 75 Pa. C.S. §1532(c) (regarding mandatory
suspension). Upon review, we affirm.
            By notice mailed July 31, 2018, the Department notified Eikey that it
had suspended his driving privilege for two years as a result of his March 4, 2018
conviction for violating Section 13(a)(16) of The Controlled Substance, Drug,
Device and Cosmetic Act (Drug Act).1 Certified Record (C.R.) at 4-6. The
Department based the suspension notice on Section 1532(c) of the Vehicle Code in
effect at that time, which provided:

                     (c) Suspension.--The department shall suspend the
              operating privilege of any person upon receiving a
              certified record of the person’s conviction of any offense
              involving the possession, sale, delivery, offering for sale,
              holding out for sale or giving away of any controlled
              substance under the laws of the United States, this
              Commonwealth or any other state, or any person 21 years
              of age or younger upon receiving a certified record of the
              person’s conviction or adjudication of delinquency under
              18 Pa C.S. §2706 (relating to terroristic threats) committed
              on any school property, including any public school
              grounds, during any school-sponsored activity or on any
              conveyance providing transportation to a school entity or
              school-sponsored activity.
Former 75 Pa. C.S. §1532(c) (emphasis added). In October 2018, the General
Assembly deleted the above-italicized language from Section 1532(c), effective
April 22, 2019, pursuant to the Act of October 24, 2018, P.L. 659, No. 95 (Act 95).




       1
         Act of April 14, 1972, P.L. 233, as amended, 35 P.S. §780-113(a)(16). Section 13(a)(16)
of the Drug Act provides:

              (a) The following acts and the causing thereof within the
              Commonwealth are hereby prohibited:

                                              ***

              (16) Knowingly or intentionally possessing a controlled or
              counterfeit substance by a person not registered under this act, or a
              practitioner not registered or licensed by the appropriate State board,
              unless the substance was obtained directly from, or pursuant to, a
              valid prescription order or order of a practitioner, or except as
              otherwise authorized by this act.
                                                2
                 Eikey appealed the Department’s notice to the trial court. Following a
de novo hearing, on September 26, 2019, the trial court issued an order sustaining
the appeal. C.R. at 24. The Department then appealed the trial court’s order to this
Court. On appeal, the Department argues that current Section 1532(c) should not be
retroactively applied to the license suspension that was imposed in this case.2
                 Our recent opinion in Ganoe v. Department of Transportation, Bureau
of Driver Licensing, ___ A.3d ___ (Pa. Cmwlth., No. 648 C.D. 2019, filed March 2,
2021), controls our disposition of this matter. In Ganoe, the licensee was convicted
of violating Section 13(a)(30) of the Drug Act3 in 2018, when the former version of
Section 1532(c) was in effect. Id. The licensee appealed his suspension, and a
hearing was held two days after the amended version of Section 1532(c) became
effective. Id.
                 This Court found that the General Assembly intended Section 4 of Act
95 to end the sanctioning of a drug conviction with a license suspension on April 22,
2019. Ganoe, ___ A.3d at ___, slip op. at 11. This Court noted that if the General
Assembly wished to apply former Section 1532(c) to licensees with drug convictions
that occurred prior to April 22, 2019, it possessed the ability to do so. Id.4 We held

       2
          Our scope of review in an appeal from the Department’s suspension of a licensee’s
operating privilege under Section 1532(c) is limited to determining whether the trial court’s
findings of fact are supported by competent evidence, whether the trial court committed an error
of law, or whether the trial court committed a manifest abuse of discretion. Nelson v. Department
of Transportation, Bureau of Driver Licensing, 578 A.2d 586, 588 (Pa. Cmwlth. 1990).

       3
           35 P.S. §780-113(a)(30).

       4
           Specifically, we explained that

                 the legislature did not keep the operative language in former Section
                 1532(c) alive beyond 180 days, and the legislature knows how to do
(Footnote continued on next page…)
                                                  3
that a court must enforce the law as it exists on the day that it renders a judgment.
Id., at ___, slip op. at 15. In Ganoe, on the day that the trial court entered judgment
in the licensee’s appeal, the Vehicle Code no longer required the sanctioning of a
licensee convicted of violating Section 13(a)(30) of the Drug Act with a suspension
of his operating privilege. See id. (“The effective date of Act [95] does not refer to
the date of the licensee’s conviction or sentencing; it contains no qualifying language
at all. At the time the trial court decided [the l]icensee’s appeal, April 24, 2019,
Section 1532(c) of the Vehicle Code did not authorize a suspension for a drug
conviction.”).
               Likewise, in the instant case, the amended version of Section 1532(c),
as modified by Act 95, is applicable to Eikey’s license suspension. Eikey appealed
the Department’s notice to the trial court, and a hearing was held on July 18, 2019,
nearly three months after the effective date of the amended version of Section
1532(c), and the order underlying the instant appeal was issued on September 26,
2019, over five months after the effective date. Under the amended version of
Section 1532(c), Eikey is not subject to a suspension of his operating privilege based
on his conviction for violating Section 13(a)(16) of the Drug Act.
               Accordingly, we affirm the trial court’s order.



                                             MICHAEL H. WOJCIK, Judge

               this. For example, its [2014] amendment to Section 3806(b) of the
               Vehicle Code[, 75 Pa. C.S. §3806(b),] stated that the amendment
               would “apply to persons sentenced on or after the effective date of
               this section.” . . . The legislature could have extended the life of
               former Section 1532(c) beyond April 22, 2019, in this fashion, but
               it did not do so.

Ganoe, ___ A.3d at ___, slip op. at 10-11 (citation omitted and emphasis in the original).
                                                4
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Richard Eikey                :
                                     :
              v.                     : No. 1452 C.D. 2019
                                     :
Commonwealth of Pennsylvania,        :
Department of Transportation,        :
Bureau of Driver Licensing,          :
                                     :
                        Appellant    :



                                    ORDER


           AND NOW, this 13th day of April, 2021, the order of the Allegheny
County Court of Common Pleas dated September 26, 2019, is AFFIRMED.




                                     __________________________________
                                     MICHAEL H. WOJCIK, Judge